Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-26 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	The closet prior art, Ito et al (US 2017/0005399), discloses, in Fig. 1, at least one communication device configured to conduct a wireless short-range communication with a mobile operating device, wherein a communication device includes at least one two- dimensionally formed first coil element configured to be electromagnetically coupled to at least one second coil; However, Ito fails to specifically teach at least two regions are provided on a single coil element of the at least one first coil element or on different coil elements of the at least one first coils element which have a different normal vector as defined in claims 1 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
July 28, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845